FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PARAMOUNT LAND COMPANY LP, a            
California limited partnership;
PARAMOUNT ORCHARDS PARTNERS
VI LLC, a Delaware limited
liability company; WV
ACQUISITION CORPORATION, a
Delaware corporation; PARAMOUNT
FARMS INC.,
                Plaintiffs-Appellees,
                 v.
                                            No. 06-55054
CALIFORNIA PISTACHIO COMMISSION,
                                              D.C. No.
a California corporation,
               Defendant-Appellant,        CV-05-07156-
                                               MMM
                 v.
                                             OPINION
WILLIAM H KIMBALL, an
individual; CENTRAL GREEN
COMPANY LP, a California limited
partnership; JACK BREWER, an
individual; YOSEMITE RETIREMENT
CAP GROWTH FUND; LOWE
PISTACHIO RANCH LLC, a
California limited liability
company; STEVE YOST, an
individual;
                                        




                             7019
7020 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.


JOHN J GUDEBSKI, an individual;     
ERICH STEGELMANN, an individual;
JAMES NIELSEN, an individual;
ROBERT MANLOVE, an individual;
HALEY PISTCACHIO RANCH; DR.
GRACE BLAIR, an individual; KAMM
SOUTH LLC, a limited liability
company; REINA PROPERTIES;
SAMAR PISTACHIO RANCH LP, a
California limited partnership;
CAPRI PISTACHIO RANCH LP, a
California limited partnership;
PALAU PISTACHIO RANCH LP, a
California limited partnership;
TIMOR PISTACHIO RANCH LP, a
California limited liability
partnership; GARY HAGEMAN, an       
individual; COULTHARD RANCH;
FLOYD HARLAN, an individual; DR.
KENNETH D HIRSCH, an individual;
HARLAN RANCH CO; BUDKE FARMS
INC; MARVIN R YOST, Trustee on
behalf of Marvin R Yost Trust;
NAGATANI FARMS LP, a limited
partnership; AMIN ORCHARDS CO;
ALDO PISTACHIO, Trustee on behalf
of Pistachio Lorraine Trust; DR.
M W SULLIYAN, an individual;
ROBERT A YOST, an individual;
MOFFETT CREEK RANCH
PARTNERSHIP; PENDOLA TRUCKEE
VENTURE; SANTA FE ORCHARDS
PARTNERSHIP; SEI-SAW RANCHO;
                                    
     PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7021


JAMES BULLARD, an individual;        
CATHERINE BULLARD, an individual;
MCDEVITT RANCH ETHEL KIMBALL,
an individual; FLORENCE THOM, an
individual; RON JUDSON, an
individual; BARBARA JUDSON, an
individual; VAN ALSBERG SPENCE;
BEATRICE REED, an individual;
SANDRA NIELSEN, an individual;
ROBERT MORRIS, an individual;
DAN EWELL, an individual; SHEILA
MARTIN, an individual; MADERA
PISTACHIO RANCH #2A; MADERA
PISTACHIO RANCH #2B; MADERA
PISTACHIO RANCH #2C; MADERA          
PISTACHIO RANCH #3; MD CRAIG
CAMPBELL, an individual;
PROFESSIONAL FARMING CAPITAL
PISTACHIO GROVE; PETER J HINTON,
an individual; CITRUS RANCHES
LLP, a limited liability company;
LEE CRUMBLEY PISTACHIOS; FRANK J
BELLINO, an individual; MILTON
GREENSTEIN, an individual; HARRIET
CHAN-MEYERS, an individual and
as Administrator on behalf of
Kong Bypass Trust; FOREST V
YOUNG, an individual;
                                     
7022 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.


STEPHEN LEUNG, an individual; RV    
DAIRY; MANNING AVE PISTACHIOS;
JEFF DICKEY, an individual; CLOYD
R CHAMBERLAIN, an individual;
JUDY L MUELLER, an individual;
THOMAS L GRIGGS, an individual;
MURRELL RANCH; KC FARMS INC.,
a corporation; KEITH HANSEN
RANCH; PLANADA LLC, a limited
liability company; FOWLER/PARLIER
FRAMS; HOWARD SILEN, an
individual; SHIRLEY CONAWAY, an
individual; ARTHUR IMIRIAN, an
individual; DONALD E BONANDER,
an individual; ROBERT LANE, an
individual; PRRISIO BROS; GLEN
KREIDER; an individual;
GURCHARIAN S SRA, an individual;    
JOHNNY LAU, an individual; PAUL
GEORGE SOBAJE, an individual;
QUIST FRAMS; RICHARD C WYER, ;
DOUG CARMAN, an individual;
FIRST HARVEST PISTACHIO LP, a
limited partnership; GOLDEN
PISTACHIO GROVES LP, a limited
partnership; MADERA RANCH
COMPANY LP, a limited
partnership; SAN JOAQUIN GROVES;
MULTI CROP PARTNERS LP, a
limited partnership; SHARON
PISTACHIO FARMS II; SHARON
PISTACHIO PARTNERS III; DURHAM
GROWERS LP, a limited
partnership; BERENDA FARMS LP, a
limited partnership;
                                    
     PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7023


SIERRA VIEW PISTACHIO FARMS LP,      
a limited partnership; GARY BESS,
an individual; MAIN RANCH LP, a
limited partnership; EARMARK
ENTERPRISE INC; ANNE M BUCK, an
individual; JANET L SMITH, Trustee
on behalf of the Smith Family
Trust; RICHARD JOHNSON, an
individual; CLYDE DAVIS, an
individual; APACHE GROVE LAND
PROGRAM 1970; APACHE GROVE
LAND PROGRAM 1971; ERIK GIESE,
an individual; TOM BALES, an
individual; J ELLSWORTH OSBORNE,
an individual; KOSAREFF FARMS;
MD EUGENE F GULISH, an
individual; HERBERT SINGER;
APACHE GROVE LAND PROGRAM            
1972; YOSEMITE RANCH; JOHN M
KONG, an individual; SINGER
PROPERTIES; MD ROBERT GWYAN,
an individual; ALLEN F SCHWEICH,
an individual; HAI-ROU CHU, an
individual; CHUU-CHYAN CHU, an
individual; JAY TAYLOR, an
individual; ROBERT MONTGOMERY,
Trustee on behalf of Robert L and
Joan S Montgomery Family Trust;
ROBERT MONTGOMERY, an
individual; CONCENTRIC ENTERPRISE
INC, a Nevada corporation; GARY
STEIFAVTER, an individual; DON
PARISIO, an individual; BARBARA
PARISIO, in individual; AGGI
OSCHIN, an individual;
                                     
7024 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.


DOWMAR FAMILY PARTNERSHIP; A           
IAFRATI FARMS; ANTHONY IAFRATI,
an individual; GERARDO OROZCO,
an individual; ROBERTS RANCH; A
IAFRATI FARMS LP; GREGORY
WATTS, an individual; RORY
WATTS, an individual; PAUL M
WATTS, an individual; SNOWDEN ‡        
BOYLE JR., an individual; TED
BEAR, an individual; WAN HSI
PAN, an individual; J PATRICK
ROONEY, an individual; LASH
FARMS LLP, a limited liability
company,
    Plaintiff-Intervenors-Appellees.
                                       
       Appeal from the United States District Court
          for the Central District of California
      Margaret M. Morrow, District Judge, Presiding

                  Argued and Submitted
         September 11, 2006—Pasadena, California

                     Filed June 8, 2007

Before: Cynthia Holcomb Hall, M. Margaret McKeown, and
          Kim McLane Wardlaw, Circuit Judges.

                Opinion by Judge McKeown
     PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7027


                        COUNSEL

Seth P. Waxman, Randolph D. Moss, Neil J. King, and Todd
Zubler, Wilmer Cutler Pickering Hale and Dorr LLP, Wash-
ington, DC, and Jan L. Kahn, George Soares, Rissa A. Stuart,
Kahn, Soares & Conway, LLP, Hanford, California, for
Appellant.

Rex S. Heinke, Michael C. Small, and Edward P. Lazarus,
Akin Gump Strauss Hauer & Feld LLP, Los Angeles, Califor-
nia, and Brian C. Leighton, Law Offices of Brain C. Leighton,
Clovis, California, for appellees Paramount Land Company
and affiliated entities.

Andrew S. Clare and Scott Lidman, Loeb and Loeb, L.L.P.,
Los Angeles, California, for appellees Madera Pistachio
Ranch #2 and affiliated entities.
7028 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
                          OPINION

McKEOWN, Circuit Judge:

  In this appeal we consider whether a statutory scheme com-
pelling California pistachio growers to fund generic advertis-
ing through the California Pistachio Commission (“Pistachio
Commission”) violates the First Amendment. More specifi-
cally, we address whether this generic advertising is “the
Government’s own speech and therefore is exempt from First
Amendment scrutiny” under the Supreme Court’s analysis in
Johanns v. Livestock Marketing Association, 544 U.S. 550,
553 (2005).

   A group of pistachio growers, Paramount Land Company,
L.P., Paramount Orchards Partners VI LLC, WV Acquisition
Corporation, and Paramount Farms, Inc., and intervenors Wil-
liam Koch and Donald Quist (collectively “Paramount”),
challenge the marketing and promotional activities of the Pis-
tachio Commission. Paramount argues that the annual subsi-
dies mandated by the California Pistachio Act of 1980 (the
“Pistachio Act”), Cal. Food. & Agric. Code §§ 69001-69114,
and administered by the Pistachio Commission constitute
compelled speech in violation of the First Amendment.

   This issue arises in the context of the Pistachio Commis-
sion’s appeal of a preliminary injunction forbidding it from
collecting and using the challenged assessments until the liti-
gation is resolved on the merits. Because it is not apparent on
this record that Paramount can meet its burden to establish a
First Amendment violation, Paramount has not demonstrated
a likelihood of success on the merits. Although Paramount has
raised the specter of irreparable injury by bringing a colorable
First Amendment claim, its showing with respect to the merits
is insufficient to sustain an injunction. We reverse the judg-
ment of the district court and vacate the injunction.
     PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7029
                        BACKGROUND

I. STATE REGULATION OF PISTACHIOS—THE PISTACHIO
COMMISSION

   The California state legislature created the Pistachio Com-
mission “to enhance and preserve the economic interests of
the State of California,” by, among other activities,
“[i]mplement[ing] public policy through [its] expressive con-
duct.” Cal. Food & Agric. Code § 63901. The Pistachio Com-
mission administers the Pistachio Act and supports the
pistachio industry through advertising, marketing, research,
and government relations campaigns. See Pistachio Act
§ 69051.

   The Pistachio Commission is authorized to undertake a
broad range of activity: (1) research into production, food
safety, marketing, crop protection and production materials,
(2) promotion of the elimination of trade barriers,
(3) consumer education regarding the health benefits of pista-
chios, (4) demand-side regulation to stabilize the market,
(5) analysis of relevant foreign, federal and state regulation,
(6) cooperative crisis resolution, (7) cooperation with state
and federal agencies in foreign negotiations, and (8) support
of industry self-regulation. See Cal. Food & Agric. Code
§§ 63901-63901.3. This regulatory scheme, which applies to
all councils and commissions relating to agricultural or sea-
food markets in California, is designed to “work subject to,
and together with, the constraints placed on the agricultural
industry by state and federal statutes and regulations and
international restrictions.” Id. § 63901.4.

   The Pistachio Commission has nine members, eight
selected by California pistachio growers and one selected by
the Secretary of the California Department of Food and Agri-
culture (“CDFA”). Pistachio Act § 69031. Acting through
committees chaired by the commissioners, the Commission
meets three times a year and employs a full-time staff to han-
7030 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
dle daily operations. In addition to appointing one member of
the committee, the Secretary of the CDFA (or a designee),
may attend and participate in Pistachio Commission or com-
mittee meetings as an ex officio member. Id. Like other enti-
ties in the state government, the Commission is subject to
transparency and ethics regulations designed to promote pub-
lic accountability.

   The Secretary retains broad statutory authority
to: (1) review and approve the Pistachio Commission’s
annual budget and planned activities, (2) conduct fiscal and
compliance audits, (3) approve nomination and election pro-
cedures, (4) decide appeals from grievance petitions filed by
growers, and (5) suspend or discharge the Commission’s pres-
ident. See id. §§ 69051, 69069, 69092. The Secretary also
may require the Pistachio Commission to “correct or cease
any activity or function that is determined by the secretary not
to be in the public interest or to be in violation of [the Pista-
chio Act].” Id. § 69032. Although the Secretary has ultimate
authority over the Commission’s budget, operations, and
planning, the Secretary has declined to exercise many of his
more specific statutory powers.

   Paramount and its various affiliated entities are the largest
producers of pistachios in California, together paying between
25 and 30 percent of the Pistachio Commission’s total assess-
ments in recent years. The expressive activity that has
attracted Paramount’s ire centers around generic print and
public relations advertising campaigns for California pista-
chios. The most recent campaign features the logo “California
Pistachios” and the slogan “Grab a Handful.” The campaign
included print advertising in magazines, media mailings, a
satellite tour, talk-show appearances by spokesperson Jane
Seymour, and promotion at the retail level (including point-
of-sale promotional materials, price recommendations, and
advertising incentives). Paramount maintains that these cam-
paigns are “ineffective in augmenting pistachio sales,” “do
not adequately feature the nuts themselves,” and are “antithet-
      PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7031
ical to Paramount’s interests,” which are to “increase sales by
differentiating its products from competitor’s products.”

   Paramount also targets the Pistachio Commission’s govern-
ment relations activities, which are coordinated by a political
consultant who hires lawyers to represent the industry before
the International Trade Commission and the Commerce
Department, and to lobby government entities on behalf of the
pistachio industry. Paramount complains that the Pistachio
Commission has “not done enough to protect the domestic
pistachio industry from foreign pistachios.”

   These offending activities are funded by mandatory assess-
ments paid by pistachio producers and importers (via proces-
sors who deduct dues from the amount they pay the
producers). See id. §§ 69081 & 69085. Failure to pay invites
financial penalties and possible enforcement action by the Pis-
tachio Commission. Id. §§ 69088-93. The majority of the
Commission’s annual budget, which has fluctuated between
$6.6 million and almost $8 million in recent years, is dedi-
cated to the challenged expressive activity.

II.   FEDERAL REGULATION OF PISTACHIOS

   In 2004, the United States Secretary of Agriculture issued
a marketing order for California pistachios under the Agricul-
tural Marketing Agreement Act of 1937, 50 Stat. 246, as
amended, 7 U.S.C. § 601 et seq. See 7 C.F.R. § 983 (the
“Marketing Order”). The Marketing Order regulates two
broad areas of the pistachio industry: aflatoxin levels and
minimum quality levels. Id. § 983.38-39. The Marketing
Order makes no mention of promotion, marketing, advertis-
ing, research, government relations or other potential expres-
sive activity to be carried out by the administrative committee
established by the federal regulations. The committee may
“deliberate, consult, cooperate and exchange information with
the California Pistachio Commission.” 7 C.F.R. § 983.71.
7032 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
III.   PROCEEDINGS IN THE DISTRICT COURT

   In October 2005, Paramount filed a complaint in the Cen-
tral District of California against the Pistachio Commission,
challenging the mandatory assessments under the First
Amendment and on various state law grounds.1 After Para-
mount moved for a preliminary injunction, 115 individual pis-
tachio growers filed motions to intervene as plaintiffs and
asked the district court to extend the preliminary injunctive
relief to them. Although the parties stipulated to the interven-
tions as to all but two of the growers, the district court denied
the motions to extend relief. The vast majority of the growers
were denied relief because they were generally unfamiliar
with the Pistachio Commission’s expressive activity and
could not articulate any clear objections to that activity.

   William Koch and Don Quist are the only intervenors
whose motions were granted by the district court. Koch is a
pistachio grower who objects to the Pistachio Commission’s
generic message that pistachios are “healthful” and believes
the Pistachio Commission is no longer necessary. Quist, also
a grower, objects to the Commission’s marketing strategy,
which emphasizes price rather than brand.

   In December 2005, the district court granted Paramount’s
motion for a preliminary injunction.2 The district court held
that it was unlikely that the California state government exer-
cised effective control over the Pistachio Commission for its
expressive activity to qualify as “government speech” under
Johanns. 544 U.S. at 560. It further held that under Glickman
v. Wileman Brothers & Elliot, Inc., 521 U.S. 457, 469-70
(1997), and United States v. United Foods, Inc., 533 U.S. 405,
  1
    Because the district court’s preliminary injunction rested solely on
First Amendment grounds, the First Amendment question is the only issue
on appeal.
  2
    Although we disagree with the district court’s ultimate conclusion, we
note its careful and extremely thorough treatment of the issues presented.
      PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7033
415 (2001), the assessments funded by the Pistachio Commis-
sion probably were not part of a larger economic regulatory
scheme so as to make them constitutionally permissible under
Glickman. As a result, the district court concluded that Para-
mount demonstrated a likelihood of success on the merits and
that the potential loss of First Amendment freedoms consti-
tuted irreparable injury.

                           ANALYSIS

   We review for abuse of discretion the district court’s grant
of a preliminary injunction in favor of Paramount. Harris v.
Bd. of Supervisors, 366 F.3d 754, 760 (9th Cir. 2004). In our
review, we are mindful of the Supreme Court’s dictate that
this interlocutory posture “does not give the Court license to
depart from established standards of appellate review.” Ash-
croft v. Am. Civil Liberties Union, 542 U.S. 656, 664 (2004)
(citation omitted). Our review of underlying legal issues is de
novo, and review of underlying fact findings is for clear error.
See Harris, 366 F.3d at 760; see also Lands Council v. Mar-
tin, 479 F.3d 636, 643 (9th Cir. 2007) (as amended) (reversing
a district court’s failure to grant a preliminary injunction
where the district court “made a clear error of law”).

   [1] In reviewing the injunction, we turn to the now-familiar
Ninth Circuit standard: a preliminary injunction is warranted
where plaintiffs demonstrate either (1) a likelihood of success
on the merits and the possibility of irreparable injury; or
(2) serious questions going to the merits and a balance of
hardships strongly favoring the plaintiffs. See Clear Channel
Outdoor, Inc. v. City of Los Angeles, 340 F.3d 810, 813 (9th
Cir. 2003). “These two formulations represent two points on
a sliding scale in which the required degree of irreparable
harm increases as the probability of success decreases.” Pru-
dential Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204
F.3d 867, 874 (9th Cir. 2000). They are not separate tests but
rather “outer reaches of a single continuum.” Los Angeles
7034 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197,
1201 (9th Cir. 1980).

I.    LIKELIHOOD OF SUCCESS ON THE MERITS

     A.   JOHANNS v. LIVESTOCK MARKETING ASSOCIATION

   [2] We approach Paramount’s First Amendment claims
with the benefit of the Supreme Court’s recent guidance in
Johanns, in which the Court framed “the dispositive question
[as] whether the generic advertising at issue is the Govern-
ment’s own speech and therefore is exempt from First
Amendment scrutiny.” 544 U.S. at 553.

   [3] Johanns held that, without more, the First Amendment
is not implicated when the government requires private parties
to subsidize government speech. Id. at 559-60. “The govern-
ment, as a general rule, may support valid programs and poli-
cies by taxes or other exactions binding on protesting parties.
Within this broader principle it seems inevitable that funds
raised by the government will be spent for speech and other
expression to advocate and defend its own policies.” Id. at
559 (quoting Bd. of Regents v. Southworth, 529 U.S. 217, 229
(2000)). This “[c]ompelled support of government — even
those programs of government one does not approve — is of
course perfectly constitutional, as every taxpayer must attest.”
Id. (internal quotations omitted); see also R.J. Reynolds
Tobacco Co. v. Shewry, 423 F.3d 906 (9th Cir. 2005) (holding
that a promotional campaign designed by the California
Department of Health Services and funded by an excise tax on
tobacco companies was government speech immune to First
Amendment challenges).

   The Supreme Court then applied these principles to the
Beef Promotion and Research Act of 1985 (the “Beef Act”),
Pub. L. No. 99-198, 99 Stat. 1597 (1985), see Johanns, 544
U.S. at 553, 558-60. The Beef Act “announce[d] a federal pol-
icy of promoting the marketing and consumption of ‘beef and
      PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7035
beef products,’ using funds raised by an assessment on cattle
sales and importation.” Id. at 553. The statute itself directs the
Secretary of Agriculture to implement this policy through a
program that includes a Beef Board, appointed by the Secre-
tary; an Operating Committee with equal representatives from
the Beef Board members and state beef councils; and manda-
tory assessments to fund all projects designed by the Operat-
ing Committee and approved by the Secretary. See id. at 553-
54.

   [4] The Court held that the Beef Board’s promotional activ-
ities constitute the “Government’s own speech,” and are thus
unconstrained by the First Amendment.3 Id. at 560-67. In con-
cluding that the message of the promotional campaigns is “ef-
fectively controlled by the Federal Government,” the Court
emphasized three overlapping aspects of the program. See id.
at 560-61. First, Congress directed the establishment of the
program itself, including its promotional activities. Id. at 560-
61. Second, through the statutory and regulatory scheme,
Congress and the Secretary specify the general content of the
promotional campaigns, such as requiring that the campaigns
“shall . . . take into account” different types of beef products,
and shall not refer to “a brand or trade name of any beef prod-
uct” without prior approval. Id. at 561. Third, the record
showed that the Secretary “exercises final approval authority
over every word used in every promotional campaign.” Id. at
563.

  The Court also distinguished Keller v. State Bar of Califor-
nia, 496 U.S. 1 (1990), a challenge to the State Bar’s use of
mandatory dues for political and ideological campaigns. The
key difference between the promotions under the Beef Act
  3
   Although the majority opinion of the Court held that the challenged
assessments were permissible as government speech, Justices Breyer and
Ginsburg reasoned that these assessments are better analyzed as permissi-
ble economic regulation. Johanns, 544 U.S. at 569 (Breyer, J., concur-
ring); id. (Ginsburg, J., concurring in the judgment).
7036 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
and the speech at issue in Keller was that the “communicative
activities” in Keller “were not prescribed by law in their gen-
eral outline and not developed under official government
supervision.” Johanns, 544 U.S. at 562.

  B.    JOHANNS     AS   APPLIED TO THE PISTACHIO COMMISSION

   The framework of statutes and regulations governing the
Pistachio Commission and its activities essentially mirrors the
scheme addressed in Johanns. Although the state of Califor-
nia may, in practice, exercise less oversight over the Pistachio
Commission than the Secretary of Agriculture exercises over
the Beef Board, on the record developed thus far, that distinc-
tion is not enough to differentiate the activities of the Pista-
chio Commission from those of the Beef Board.

   [5] The structure of the Pistachio Commission and its rela-
tionship to the State of California is nearly identical in design
to that of the Beef Board at issue in Johanns. The Pistachio
Commission consists of nine members, of which eight are
elected by industry members and one is appointed by the Sec-
retary of the CDFA.4 The Secretary must also concur in any
nomination and election procedures adopted by the Pistachio
Commission. Pistachio Act § 69069.

   The Pistachio Commission is directed to “promote the sale
of pistachios by advertising and other promotional means,” id.
§ 69051(i), while the Beef Board is tasked with “carrying out
a coordinated program of promotion and research designed to
strengthen the beef industry’s position in the marketplace and
  4
    Paramount makes much of the fact that in Johanns, the entire Beef
Board was “appointed” by the Secretary of Agriculture, but only one
member of the Pistachio Commission is “appointed” by the Secretary of
the CDFA. This distinction, while accurate, is somewhat exaggerated. The
Beef Board is appointed by the Secretary of Agriculture from among a list
of candidates nominated by the trade associations. 7 C.F.R. § 1260.141(b).
Both boards are dominated by industry appointees, not independent third
party board members.
     PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7037
to maintain and expand domestic and foreign markets and
uses for beef and beef products.” 7 U.S.C. § 2901(b). The
Secretary of the CDFA is authorized to attend and participate
in the meetings where promotional activities are planned, Pis-
tachio Act § 69041, just as the Secretary of Agriculture or his
designee may attend the meetings where the Beef Board
develops marketing plans, see 7 C.F.R. § 1260.168(h). As a
practical matter, the Secretary of the CDFA or his representa-
tive routinely attends Commission board meetings.

   The Secretary of Agriculture approves the Beef Board’s
detailed plans for promotional or marketing activities. See 7
C.F.R. §§ 1260.150(f)-(g) & 1260.169. Similarly, the Pista-
chio Commission must submit to the Secretary of the CDFA,
for his concurrence, “an annual statement of contemplated
activities authorized [by the Pistachio Act], including adver-
tising, promotion, marketing research, and production
research.” Pistachio Act § 69051(q).

   Although there is no provision in the Pistachio Act allow-
ing the Secretary of the CDFA to remove members of the Pis-
tachio Commission, compare Johanns, 544 U.S. at 563, the
Pistachio Act authorizes the Secretary of the CDFA to “cor-
rect or cease any existing activity or function that is deter-
mined by the secretary not to be in the public interest or in
violation of [the Pistachio Act].” Pistachio Act § 69032. And,
the Secretary may suspend or discharge the Commission’s
president if he has engaged in any conduct that the Secretary
determines is not in the public interest. Id. § 69051(d).

   [6] Other factors also demonstrate the Secretary’s control
over the Commission. For example, growers dissatisfied with
any Commission activity may file a grievance, which can be
directly appealed to the Secretary. Id. § 69092. The Secretary
also must approve the Commission’s annual budget before the
Commission may disburse funds, id. § 69051(p), and he may
conduct a separate fiscal compliance audit whenever he
deems such an audit is necessary, id. § 69051(h). Given the
7038 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
similarities to Johanns and the level of control vested in the
Secretary, Paramount has not yet demonstrated that the Pista-
chio Commission should be classified as a nongovernmental
entity.

   Paramount argues that Johanns should not apply here
because, in practice, the Secretary of the CDFA exercises “no
control” over the Pistachio Commission’s promotional and
marketing activities. In Johanns, the Court held that the
speech at issue in that case more than met the requirements
for qualifying as government speech. See 544 U.S. at 563
(holding that “the beef advertisements here are subject to
political safeguards more than adequate to set them apart from
private messages”). However, Johanns did not set a floor or
define minimum requirements. Id.

   [7] At this stage of the proceedings, we cannot say that Par-
amount is likely to overcome the barrier of Johanns. Para-
mount has not made a sufficient showing that the Secretary of
the CDFA exercises inadequate oversight over the activities
of the Commission. To be sure, the Secretary of the CDFA
exercises less control over the Pistachio Commission than the
Secretary of Agriculture exercised over the Beef Board.
Nonetheless, the marketing and promotional plans submitted
to the CDFA include a significant amount of detail. For exam-
ple, they include a general description of the advertisements,
detail the themes to be emphasized, the actors to be used, the
demographics to be targeted, and the media to be employed.
Last year’s budget noted that the “proposed advertising cam-
paign will feature three generations of [Jane] Seymour’s fam-
ily . . . making the connection that heart disease is not a
dicriminator of age, and that California pistachios can be an
important part of lifetime heart health.” The proposal
describes the specific magazines in which the advertisements
will run, notes the approximate timing of their publication (in
February, to coincide with the Super Bowl, for example), and
often includes specific words and imagery to be used. The
overall budget also includes specific line-item budgets for
      PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM. 7039
promotional, advertising, marketing, and research activities, a
report from a retained private advertising agency that dis-
cusses the advertisements generally and each selected publi-
cation and promotional activity specifically, and a 15-page
overview of the entire public relations strategy, including
advertising, marketing, and promotions.

   [8] Although the Secretary has not rejected or edited pro-
posals, or taken a particularly active role in meetings, this pas-
sivity is not an indication that the government cannot exercise
authority. See Johanns, 544 U.S. at 560 (focusing on effective
control). The Secretary, through his staff, retains authority to
control both the activities and the message. The fact that he
has not played an active role cannot be equated with abdica-
tion of his role. Just as “[t]he Secretary of Agriculture does
not write [the copy of the beef advertisements] himself” for
the Beef Board, neither should such oversight be required for
the California scheme to pass constitutional muster. Id.

   [9] We acknowledge that there are differences in actual
oversight between the beef scheme and the pistachio scheme,
but these factual differences are legally insufficient to justify
the injunction. To draw a line between these two approaches
to oversight risks micro-managing legislative and regulatory
schemes, a task federal courts are ill-equipped to undertake.
“The message set out in the [pistachio] promotions is from
beginning to end the message established” by the state gov-
ernment. Id.5

II.   BALANCE OF HARDSHIPS

   [10] Although, in our view, Paramount has not demon-
strated a likelihood of success on the merits, the further ques-
tion is whether the balance of hardships tips sharply in its
  5
    Because we rest our analysis on Johanns, we decline to reach the dis-
trict court’s resolution of the compelled speech challenge under Glickman
and United Foods.
7040 PARAMOUNT LAND CO. v. CALIFORNIA PISTACHIO COMM.
favor. By bringing a colorable First Amendment claim, Para-
mount certainly raises the specter of irreparable injury. But
simply raising a serious claim is not enough to tip the hard-
ship scales. See Preminger v. Principi, 422 F.3d 815 (9th Cir.
2005) (holding that a preliminary injunction was not war-
ranted because plaintiffs had failed to show likelihood of suc-
cess on the merits of a First Amendment claim and did not
demonstrate significant irreparable harm); Clear Channel,
340 F.3d at 816-17 (vacating a preliminary injunction where
plaintiffs were unlikely to succeed on the merits even though
their First Amendment claims did raise the possibility of
irreparable injury).

   In its hardship analysis, the district court relied exclusively
on the potential deprivation of Paramount’s First Amendment
freedoms to hold that the balance of hardships tipped in favor
of Paramount. It also found that neither Paramount nor the
intervenors presented evidence that they would experience
serious financial or other distress in the event that they were
required to continue paying assessments during the course of
the litigation. By contrast, the Pistachio Commission has
shown that the injunction has resulted in significant hardship.
The district court found that because assessments from Para-
mount might comprise 25 to 30 percent of the Pistachio Com-
mission’s revenues, entry of an injunction would likely force
the Pistachio Commission to curtail its operations signifi-
cantly.

  [11] Because, at this stage, “the underlying constitutional
question is [not] close,” Ashcroft, 542 U.S. at 664, and
because the balance of hardships does not tip in Paramount’s
favor, we hold that the district court erred in granting Para-
mount’s motion for a preliminary injunction. The order grant-
ing the preliminary injunction is REVERSED; the
preliminary injunction is VACATED; and the case is
REMANDED to the district court for further proceedings.